DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faust et al. (U.S. Patent 4,367,418, hereafter Faust).
Claim 1: Faust teaches a switching device for disconnecting a current path in a DC supply system (Figure 13), said current path comprising source-end and load-end inductances, the switching device comprising: 
two series-connected switching modules (Figure 13 and thyristor connected to Figure 13; column 1 lines 12-16, column 2 lines 23-24 and column 4 lines 48-51), wherein each of the switching modules comprises a controllable semiconductor switching element (thyristor) connected in parallel to a branch circuit with a first resistor (R1) connected in series to a second resistor (R2) and then to a capacitor (C2);
wherein a first end of the first resistor (R1) is connected to a first load terminal of the controllable semiconductor switching element (the node at the top of Figure 13) and a second load terminal of the controllable semiconductor switching element (the node at the bottom of Figure 13) is connected to the capacitor (C2); and 
each of the switching modules comprises a further branch circuit with a controllable semiconductor switching element (CAD2) connected from a first node 
each of the switching modules comprises an additional branch circuit with a capacitor (C1) connected in parallel to the first resistor (R1) between the first load terminal of the controllable semiconductor switching element (node at the top of Figure 13) and the first node (node between R1 and R2). 
 
Claim 9: Faust further teaches that a desired discharge time of the capacitor is set by the ratio of the resistance values of the resistors in the series circuit (via R1, R2 and C2; Figures 13, 13a and 13b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Vershinin (U.S. Patent 10,498,328).
Claim 2: Faust teaches the details of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element (CAD2) can be switched to a conducting state and a blocking state via a control signal. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).  

Claim 3: Faust teaches the limitations of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element is an insulated-gate bipolar transistor. 
Vershinin teaches a further controllable semiconductor switching element (36; Figure 1) is an insulated-gate bipolar transistor (column 5 lines 48-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).

Claim 4: Faust teaches the limitations of claim 1 above. Faust does not specifically teach that the further controllable semiconductor switching element comprises a thyristor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).

Claim 5: The combined circuit further teaches that the thyristor is disconnectable (via 50; Figure 1 of Vershinin).
  
Claim 6: The combined circuit further teaches that the thyristor can be turned off by a turn-off circuit (via 50; Figure 1 of Vershinin and Figure 13 of Faust).  

Claim 7: The combined circuit further teaches that the controllable semiconductor switching element (thyristor of Faust) is an element of the turn-off circuit (Figure 13 of Faust).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849